Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	It is assumed that the term "dielectric index" recited twice in claim 11 means "refractive index".  It is further assumed that the terms "low" and "high" in claim 11 are relative to each other, i.e. the refractive index of the cladding material is less than that of the core material.
	It is assumed that the terms "Ti02" and "AI2O3" in claim 3 mean TiO2 and Al2O3 respectively, and the term "SiOx" means SiOx.

Claim Objection
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.  Since the only substantial difference between claims 1 and 16 appears to be the thickness limitation from the last two lines of claim 1, it appears that this objection could be overcome by removing from claim 19 the dependence on claim 1 and adding to claim 19 the thickness limitation from the last two lines of claim 1.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because there is insufficient antecedent basis for "the optical assembly" as recited in line 5.  No optical assembly is mentioned earlier in claim 1.  Claims 2-6 and 8-15 are rejected by dependence from claim 1.  For the purpose of comparison with prior art in this action it will be assumed that "the optical assembly" is replaced with "the sensor".
Claim 4 is indefinite because it appears to be incomplete.  It recites "the optical assembly comprising at least one photonic integrated circuit device" and then abruptly ends without specifying anything more about the "optical assembly comprising at least one photonic integrated circuit device".  Alternatively, and in view of the lack of antecedent basis for "the optical assembly" pointed out above with regard to claim 1, it appears that claim 4 could be made definite by replacing "wherein the optical assembly" with "further".
	Claim 16 is indefinite because it is not apparent what thickness a protective layer must have in order to qualify as a "thin" protective layer (lines 7-8).  Claims 17-19 are rejected by dependence from claim 16.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0038298 A1.
Claim 1:  '298 discloses an implantable optical sensor comprising (see mainly figs. 4-5) a substrate 11 and at least one optical microstructure 12 for evanescent field sensing integrated ([0063]) with the substrate, 
the at least one optical microstructure being positioned to form an optical interaction area (within 320) on a part of a surface of the substrate, 
the {sensor} further comprising a protective layer 40 covering at least the optical interaction area, the protective layer being in a predetermined material with corrosion-protection characteristics and having a predetermined thickness, so as not to affect the evanescent field sensing 
wherein the protective layer is compatible with a possible selection of the material of the optical microstructure as main light-carrying means, from the group of high quality optical grade materials comprising at least one of Si, SiOx, SiN and III-V materials ([0061] refers to section B for the protective layer; [0053] states that the protective layer may be made from Al2O3, which is a compatible material according to instant claim 3 and p. 7 of the instant specification),
wherein the protective layer has a thickness of less than 50% of a thickness of the optical microstructure.  In particular [0053] states that the maximum preferred thickness of the protective layer is 100 nm, and [0041] states that the minimum thickness of the optical microstructure 12 is 5 µm, i.e. 5000 nm.  This choice of range endpoints gives a ratio of 100 / 5000 = 2% (any other choice would yield an even lower ratio). 
Claim 2:  The protective layer is conformal to an external surface associated with the optical interaction area ([0053]).  
Claim 3:  The protective layer comprises one or more materials from the group of: Silicon Carbide (SiC), Diamond Like Carbon (DLC), TiO2, Al2O3 (Al2O3 as mentioned above).
Claim 6:  The protective layer is non-porous.
Claim 8:  The protective layer has a thickness of less than 30% of a thickness of the optical microstructure (at most 2% as noted above).
Claim 9:  The protective layer has a thickness of less than 10% of a thickness of the optical microstructure (at most 2% as noted above).
Claim 10:  The at least one optical microstructure is configured for evanescent field sensing with light in a predetermined wavelength range ([0063]). 
Claim 14:  The protective layer is optically transparent.  
	Claim 16 (disregarding the term "thin"):  The process of manufacturing the '298 device described above with regard to claim 1 includes the recited steps.
	Claim 17:  The protective layer is provided conformal to an external surface of the optical interaction area.  
	Claim 18:  The protective layer is provided using a chemical vapor deposition (CVD), a plasma enhanced chemical vapor deposition (PECVD), an atomic layer deposition (ALD), a sputtering, or a molecular beam epitaxy deposition technique.  [0069] of '298 refers to JP 2012-107901 A for details on how to form components including the protective layer.  [0065] of '901 mentions sputtering and vapor deposition as methods for making the protective layer, and the fabrication example in [0114] uses sputtering.

Claims 1-6, 8-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0206242 A1.
Claim 1:  '242 discloses an implantable optical sensor comprising (see mainly fig. 1C) a substrate 12 and at least one optical microstructure (core layer 16) for evanescent field sensing ([0028]-[0030], [0043], [0052], [0072]-[0073], etc.) integrated with the substrate, 
the at least one optical microstructure being positioned to form an optical interaction area on a part of a surface of the substrate, 
the {sensor} further comprising a protective layer 18 covering at least the optical interaction area, the protective layer being in a predetermined material with corrosion-protection characteristics and having a predetermined thickness, so as not to affect the evanescent field sensing ([0059])
wherein the protective layer is compatible with a possible selection of the material of the optical microstructure as main light-carrying means, from the group of high quality optical grade materials comprising at least one of Si, SiOx, SiN and III-V materials (in the fabrication example of [0075] the Si3N4 protective layer is compatible with the GaAs of the optical microstructure, and GaAs is a III-V material), and 
wherein the protective layer has a thickness of less than 50% of a thickness of the optical microstructure.  According to [0075], the protective layer has a thickness of 300 nm and the optical microstructure layer has a thickness of 6 µm for a ratio of 300 / 6000 = 5%.
Claim 2:  The protective layer is conformal to an external surface associated with the optical interaction area.
Claim 3:  The protective layer comprises one or more materials from the group of: Silicon Carbide (SiC), Diamond Like Carbon (DLC), TiO2, Al2O3 ([0058] states that the protective layer could be made from diamond like carbon).
Claim 4:  The implantable optical sensor {further} comprises at least one photonic integrated circuit device (fig. 3A, [0038], etc.).
	Claim 5:  The optical microstructure is based on SiN, SOI, InP, GaAs, TiO2, glass or silica (GaAs as mentioned above).
	Claim 6:  The protective layer is non-porous. 
	Claim 8:  The protective layer has a thickness of less than 30% of a thickness of the optical microstructure (5% as noted above).
	Claim 9:  The protective layer has a thickness of less than 10% of a thickness of the optical microstructure (5% as noted above).
	Claim 10:  The at least one optical microstructure is configured for evanescent field sensing with light in a predetermined wavelength range.
	Claim 11:  The substrate 12 is a low index cladding and the optical microstructures are single mode waveguides comprising a high {refractive} index core 16 deposited on the low index cladding, the high {refractive} index core having a thickness less than the wavelength of the light.  In particular the substrate (Si-doped GaAs wafer, [0075]) has a refractive index of about 2.8 (fig. 4), and the optical microstructures are made of GaAs which has a higher refractive index of about 3.5 (fig. 4).  The core thickness is 6 µm ([0075]), which is less than the wavelength of 10.3 µm used in the experimental example of [0079].
	Claim 12:  The wavelength of the light is in the near IR wavelength range, between 700 nm and 2500 nm, or in the mid IR wavelength range, between 2.5 µm and 8 µm.  '242 teaches that the light source can be a laser emitting at a wavelength anywhere in the mid-IR range, which it defines as 2-20 µm ([0035]), or in an even larger range of 2-1000 µm ([0064]).
	Claim 13:  The wavelength of the light is in a band from 1500 nm to 1850 nm or in a band from 2080 nm to 2325 nm (see above with regard to claim 12).
	Claim 14:  The protective layer is optically transparent.  
	Claim 16 (disregarding the term "thin"):  The process of manufacturing the '242 device described above with regard to claim 1 includes the recited steps.
	Claim 17:  The protective layer is provided conformal to an external surface of the optical interaction area.
	Claim 18:  The protective layer is provided using a chemical vapor deposition (CVD), a plasma enhanced chemical vapor deposition (PECVD), an atomic layer deposition (ALD), a sputtering, or a molecular beam epitaxy deposition technique (specifically PECVD as described in [0075]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0206242 A1 (applied above) in view of US 2012/0226118 A1 (already of record via information disclosure statement).
'242 does not specifically disclose that the sensor comprises processing circuitry integrated in the substrate and connected to the optical microstructure; a radiation source connected to the processing circuitry and to the optical microstructure; and interfacing circuitry connected to the processing circuitry; the processing circuitry and radiation source in operation being arranged for optical sensing of a substance interacting with an evanescent field associated with the optical microstructure and the optical interaction area.  The additional components were all well known in the art prior to the filing of this application.  For example, '118 discloses (fig. 1) an integrated sensor which includes processing circuitry 150 integrated in a substrate and connected to an optical microstructure 110, a radiation source 130 connected to the processing circuitry and the optical microstructure, and interfacing circuitry 160 connected to the processing circuitry.  A skilled person could have integrated the optical microstructure taught by '242 with other components such as those taught by '118, and the results would have been predictable.  Thus it would have been obvious to a skilled person before the effective filing date of claim 15 to do so, motivated by an expectation of achieving a complete sensing system with a small footprint as suggested by '118 at [0008], [0024]-[0025], [0097], and so forth.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874